 VALENTINE SUGARS, INC.313under similar circumstances, that such conduct by the Employer wasdiscriminatory and prejudiced that atmosphere we believeis essentialto a fair exercise of their franchise by the voters.aWe shall, therefore, adopt the Regional Director's recommendationthat the election be set aside; and we shall also direct that a new elec-tion be conducted.OrderIT is HEREBYORDERED that the election held on September 6, 1952,among employees of the Employer be, and it hereby is, set aside.[Text of Second Direction of Election omitted from publication inthis volume.]CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision, Order, and SecondDirection of Election.A TheHillsBrothers Company,100 NLRB 964.VALENTINE SUGARS, INC., AND VALITE CORPORATIONandUNITEDPACKINGHOUSE WORKERS OF AMERICA,CIO.CaseNo. 15-CA-167.January 16,1953Decision and OrderOn May 13,1952, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondents, the United PackinghouseWorkers (CIO), hereinafter referred to as the CIO, and the ValentineIndependent Union, hereinafter referred to as the Independent, filedexceptions and the Respondents also filed a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.1 Pursuant to theprovisions of Section3 (b) of the Act,as amended,the National LaborRela' ions Board has delegated its powers in connection with this case to a three-memberpanel [ChairmanHerzog and Members Murdock and Peterson].102 NLRB No. 38. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and adopts the findings,conclusions, and recommendations of the Trial Examiner except inso-far as they are inconsistent with our findings and Order as herein setforth.1.The Trial Examiner found, and we agree, that the Respondentssupported the Independent (1) by permitting it and its executiveboard to hold meetings on the Respondents' premises and on companytime, (2) by making the boardinghouse available for the Independ-ent's suppers which were prepared by an employee of the Respondents,(3) by supplying the members of the Independent with transporta-tion to and from such suppers, (4) by paying the Independent's rep-resentatives for time spent in negotiating and executing its contractswith the Respondents, (5) by providing the representatives of theIndependent with the private automobile of one of Respondents' offi-cers, paying for their meals and other incidental expenses, withoutloss of regular pay, for trips to the Board's Regional Office in NewOrleans for the purpose of consulting the latter concerning its con-tract with the Respondents, the compliance status of the Independent,and other Independent's problems, and (6) by assisting the Inde-pendent through Respondents' employeesin the preparation of affi-davits concerning compliance, the preparation of election ballots, theuse of machines, and other incidental types of assistance. In addi-tion to the foregoing, as the Respondents were on notice of the exist-ence of a question of representation by the filing of the CIO's petitionon May 3, on which a consent election was held June 6, Respondents'actionson May 14 implicitly favoring the ratification of the yet un-ratified contract with the Independent of April 30 at the Independent'smeeting, even if not expressly asking it, is further evidence of illegalsupport, in violation of the Act 2We also agree with the Trial Ex-aminer that the Respondents interfered with the administration ofthe Independent through the activities of Assistant SuperintendentCurole,3 who we find, as did the Trial Examiner, was a supervisorwithin the meaning of the Act. In view of the foregoing findings,including those set forth in the Intermediate Report, it is clear thataHorton-HubbardMfg.Co.,94 NLRB 921,932;William Penn BroadcastingCo., 93NLRB 1104.Contraryto the contentions of the Respondent,we find, in agreementwiththe TrialExaminer for reasons fully setforthin the Intermediate Report,thatCurolehas been asupervisorwithinthe meaningof the Act since April 25, 1947.We findno merit inthe Respondents'contentionthat because the CIOagreed to let Curole and the otheralleged supervisorsherein votein the last consent election,the CIOcannot now contendthat these men are supervisors.The decisionto allow thesealleged supervisors to votewas the result of an agreement between the parties settling their differences as to thevoting eligibilityof certain employees.Merely consenting thatalleged supervisors beallowed to vote is not a determination of their statusby theBoard.SeeBrewsterPateros Processors,Inc.,73 NLRB 833;The MurrayCompany,77NLRB 481 ;CrescentInk and Color Company of Pennsylvania,100 NLRB 663. VALENTINE SUGARS, INC.315Respondents' conduct with regard to the Independent and the partici-pation of Supervisor Curole in the latter's affairs are violative ofSection 8 (a) (2) of the Act, and warrant our adoption of the recom-mendation of the Trial Examiner in this respect .4The Respondents, while admitting the factual truth of the acts ofassistance and support, nevertheless contend that the recommendedorder of the Trial Examiner to withhold further recognition of theIndependent is not warranted, on the following grounds : (1) TheCIO knew prior to the consent election of June 5, 1951, of the allegedassistance and support and therefore must be held to have waived theright to raise those charges after the election which it lost; (2) thesuccessful bargaining for more than 6 years with the Independent tothe satisfaction of the employees warrants the continuation of the rela-tionship; and (3) the assistance and support are justifiable becausethe plant is located in a rural community.We find no merit in these contentions. It is true the Board hasheld that where a union files unfair labor practice charges which arefollowed by a settlement agreement or agreement for consent election,which in effect settles existing unfair labor practice charges, the Board,as a matter of policy, will not consider events prior to the election orthe agreement as a basis for a charge of illegal support and assistancethereafter filed by the union which lost the election.5However, it iswell established that where such unfair labor practices have continuedafter the settlement agreement or consent election, the Board willconsider the Employer's entire course of conduct under an 8 (a) (2)charge subsequently filed by the defeated union eThe Respondentsurge notwithstanding, that even though no unfair labor practicecharges were filed prior to the consent-election agreement, the CIO4 Dolores,Inc.,98 NLRB 550 (use of Employer'spremises) ;Long-Lewis HardwareCompany,90 NLRB 1403, 1416(use of company's time and property) ;The Carpenter'Steel Company, 76NLRB 670, 688(payment for time spent outside regular hours)Consumers Lumber & Veneer Company,63 NLRB 17, 27(supplying transportation)Fogel Refrigerator Company,82 NLRB 1302,1317(contribution for refreshments)Crowley's Milk Company,88 NLRB 1049,1050(use of Employer's office facilities).Wefind no necessity to pass upon and therefore do not adopt the conclusion of law statedby theTrial Examiner in the Intermediate Report to the effect that unfair labor practicesunder Section 8 (a) (2) of the Act which occurred prior to December 18, 1950, unlessotherwise purged,continued beyond that date into the statutory 6-month period "by thecontinued functioning and recognition of the supported or dominated labor organization."5Hope Webbing Company,14 NLRB 55;Wickwire Brothers,16 NLRB 316. In theseand in a long series of decisions the Board has held that the dismissal of any complaintis in exercise of the Board's discretionary power as"the Board exercises ultimate super-vision over all steps in the procedural process before the Board and the courts. . . .SeeWaitresses and Cafeteria Women's Local No. 305,86 NLRB 1166,1168.The Boardis not estopped from prescribing an adequate remedy for unfair labor practices, nor isit relieved from its public duty to do so, merely because a union may be precluded by itswaiver or other circumstances from objecting to the results of the election on certaingrounds.RadioCorporation of America,74NLRB 1729, 1732.6The Wallace Corporation,50 NLRB 138,152, enforced 323 U.S. 248;Radio Cor-porationof America,supra,74NLRB 7129,1732.Cannon Manufacturing Corporation,71 NLRB 1059,1080;Pacific Mansfolding Book Company,64 NLRB 1256, 1276;Famous-Barr Company,59 NLRB 976, 1063;Thompson Products,Inc.,57 NLRB 924, 935. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDwas well aware of the alleged assistance and support and should there-fore be precluded from filing such charges after losing the election.We do not agree. The Board has held that a consent-election agree-ment without more does not purport to be a settlement agreementwithin the meaning of the Board policy indicated above.7Accord-ingly, we find that such policy is inapplicable in the present case.8Moreover, assuming,arguendo,that the consent-election agreementconstituted in effect a settlement of known, though uncharged, viola-tions of Section 8 (a) (2) of the Act, it is clear from the record hereinthat the Respondents continued their unlawful support and assistanceafter the agreement and the election, thereby opening up their entirecourse of conduct for the consideration of the Board.°The CIO urges that the Respondents not only assisted and supportedthe Independent, in violation of Section 8 (a) (2) of the Act, but thatthey also sponsored its formation and dominated its affairs thereafterthrough the agency of one Frosch.Although Frosch, who is at presenta supervisor, admittedly played a leading role in the establishment ofthe Independent, which activity he began some 2 months after theCIO first filed its petition for representation in November 1945, Froschwas not a supervisor at that time.10Accordingly, we find no basis forthe CIO's contention that the Respondents, acting through Frosch,sponsored the Independent.The CIO further urges as a basis for a finding of domination, thefact that on May 14, 1951, the Respondents' three high-ranking super-visors attended a meeting of the Independent, and that because thesupervisors urged the employees to state openly if they had any ob-jections to the Respondents' contract with the Independent, whichcontract was before the meeting for purposes of ratification, the super-visors impliedly if not directly placed the Respondents on record asurging the approval of the contract.While it would appear that thisact of Respondents' supervisors constituted interference with the fune-4TheLocomotiveFinishedMaterial Co., 52NLRB 922;Everett Van Kleeck,88NLRB 785.g The Respondent contendsthat the instantcase should be governed by our decision in,intone Pagliero, etc., et at.,99 NLRB 21.We donot agree.In the case cited, thecharging union filed an 8 (a)(2) charge.After hearing and before the IntermediateReport was issued,the charging union fileda petitionfor certification of representativesand executeda waiver of its rightto protest an election on any grounds set forth iqthe complaint case.The charging union lost the election,and the Board held that, underthe circumstances,itwould not adopt the Trial Examiner's recommended order thatthe Respondent be required to cease and desist from recognizing the contracting union.No such specificwaiverwas executed in the instant case,as no specific charges whichthe CIOcouldwaivewere filed.Y See cases in footnote 5,supra.Obviously,under the amended Act, any finding of an8 (a) (2) violation must be based on conduct within the 6-month statutory period inSection10 (b) of the Act. Cf.Courier PostPublishingCompany,102 NLRB 26.10 Contrary to the contentions of the CIO, we agree with the Trial Examiner and findthat Frosch became a supervisor more than a year after the Independent was establishedand that there is no basis in the record to support a finding that the other allegedsupervisors had been and are such at the present time. VALENTINE SUGARS, INC.317tions of the Independent,' this act alone is not a sufficient basis for afinding of domination. In the absence of additional evidence, we donot find, as contended by the CIO, that the activities of the Respondentsconstitute domination of the Independent.We find no merit in Respondents' remaining defenses to the recom-mended order of the Trial Examiner.The fact that the members ofthe assisted union appeared to be satisfied with the Independent andthe latter was successful in its bargaining relations over a number ofyears, do not justify the Respondents' violation of the Act.12There isfurthermore no validity in the contention that, because of the locationof Respondents' plant in a rural community, it was lawful for theRespondents to assist and support the Independent; accordingly, wefind such assistance and support to be violative of Section 8 (a) (2) ofthe Aces3.The Trial Examiner found, and we agree, that the Respondentsdid not discharge Joseph L. Saia in violation of Section 8 (a) (3) ofthe Act.The record contains support for the finding that the generalmanager discharged Saia for having lied about his part in inducingone Savoie, a former employee, to ride on the company bus.'' Althoughthis reason for the discharge appears somewhat improbable and lack-ing in substance, the Trial Examiner credited the explanation of thegeneral manager.The CIO excepts to the finding.While the matteris by no means free from doubt, we do not overrule a Trial Examiner'sresolutions as to credibility except where the clear preponderance ofall the relevant evidence convinces us that the Trial Examiner's resolu-tion was incorrect 1SIn the present case, we cannot say, on the basisof the record, that this finding of the Trial Examiner is of such a char-acter.We therefore affirm the Trial Examiner's finding that Saia,ss See H.N. Thayer Company,99 NLRB 1122.a BunOil Company,89 NLRB 833,848;N.L. R. B. v.Link BeltCo., 331 U.S. 584.n The Respondents contend that because the plant is located in a rural community some6 miles from 2 small towns,that it was therefore justified in offering its facilities to theIndependent,arguing that had it refused such facilities,the Respondents might have beencharged with unfair labor practices.We find no merit in this contention.There is noevidence in the record that the employees lived in a "company" town,where all practicalplaces for meetings are owned by the employer and where the employer refused the use ofsuch meeting places.Cf.Stowe SpinningCo., 336 U.S. 226, 70 NLRB 614;W.T. Carterand Brother,90 NLRB 2021,and cases cited in footnote 11.'The evidence shows that Savoie was discharged on June 11,1951,and that he filedan 8 (a)(3) charge on June 18.At a conference with the Regional Office,a settlementwas reached on September 17, in which the Respondents agreed to reinstate Savoie.TheRespondents contended that the reinstatement would not take place until the grindingseason which would not begin until October or later.Savoie was under the impressionthat hg was to be returned to work immediately and he therefore went to the plant onthe 19th of September to see about his reinstatement. It was on the basis of this promiseto reinstate Savoie, that Saia suggested that Savoie might take the company bus.ThatSala should be discharged because he was instrumental in suggesting to a former employeeabout to be reinstated to take the company bus to work, is difficult to believe.However,because it appears that Saia's explanation was also not entirely forthright,it is reason-able to conclude that the general manager believed that Saia was not telling the truth as tohis part in the bus incident and for this reason discharged him.35Standard Dry WallProducts,Inc.,91 NLRB 544. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDdespite his known prominence in the CIO, was not discharged becauseof his union activities, in violation of Section 8 (a) (3) of the Act 16We shall therefore dismiss this allegation of the complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Valentine Sugars,Inc., and Valite Corporation, Lockport, Louisiana, jointly and sev-erally, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Contributing support to Valentine Independent Union, or anyother labor organization, and from otherwise interfering with the rep-resentation of their employees through a labor organization of theirown choosing.(b)Recognizing or in any other manner dealing with the Valen-tine Independent Union, or any successor thereto, as the collective-bargaining representative of any of their employees unless and untilsuch organization shall have been certified such representative by theBoard.(c) Performing or giving effect to their agreement of April 30, 1951,with the Independent, or to any modification, extension, supplement,or renewal thereof, or to any other contract, agreement, or under-standing entered into with said labor organization or any successorthereto, unless and until said labor organization shall have been certi-fied by the National Labor Relations Board, provided, however, thatnothing herein shall be construed to require the Respondents to varyany substantive provisions of such agreement, or to prejudice the as-sertion by the employees of any rights that they may have thereunder.(d) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.(2)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :'e Chance Vought Aircraft Division of United Aircraft Corporation,85 NLRB 183,187-189. VALENTINE SUGARS, INC.319(a)Withhold all recognition from Valentine Independent Union,as the representative of any of their employees for the purpose of deal-ing with the Respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or any other condition of em-ployment, unless and until said organization shall have been certi-fied by the Board as such representative.(b) Post at their plant at Lockport, Louisiana, copies of the noticeattached hereto and marked "Appendix A." 17Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent's respective repre-sentatives, be posted by the Respondents immediately upon receiptthereof, and be maintained by them for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto their employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondents have taken to comply therewith.IT Is FURTHER ORDERED that the complaint insofar as it alleges thatthe Respondent violated Section 8 (a) (3) of the Act by dischargingJoseph L. Saia on September 20, 1951, be, and it hereby is, dismissed.17 In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat :WE WILL NOT contribute support to VALENTINEINDEPENDENTUNION or any other labor organization of our employees.WE WILL NOT recognize or in any other manner deal with VALEN-TINE INDEPENDENT UNION as the collective-bargainingrepresenta-tive of any of our employees unless and until such organizationshall have l*en certified as such representative by the NationalLabor Relations Board.WE WILL NOT perform or give effect to the agreement of April30, 1951, or to any other contract, or to any modification, exten-sion, supplement, or renewal thereof, entered into with VALEN-TINE INDEPENDENT UNION, or anysuccessorthereto, until the said 320DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor organization has been certified by the National Labor Rela-tions Board.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.All of our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing of United Pack-inghouse Workers of America, CIO, or any other labor organizationexcept to the extent that this right may be affected by an agreement inconformity with Section 8 (a) (3) of the Act.VALENTINE SUGARS, INC.,Employer.Dated --------------------By -----------------------------(Representative)(Title)VALITE CORPORATION,Employer.Dated --------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderThe complaint herein, as particularized and amended at the hearing, allegesthat the Respondents have violated Section 8 (a) (2) of the National LaborRelations Act, as amended, 61 Stat. 136, by sponsoring, dominating, supporting,checking off dues for, and negotiating an agreement with the Independent, andSection 8 (a) (3) by discharging and refusing to reinstate Joseph L. Saia ; all inviolation of Section 8 (a) (1) and Section 2 (6) and (7) of the Act.The answersof the Respondents and the Independent deny the allegations of unfair laborpractices, the former alleging that Saia was discharged for lawful cause.A hearing was held before me at Lockport, Louisiana, from March 17 to 21,1951, inclusive.Pursuant to leave granted to all parties, a brief was thereafterfiled by the Respondents.Upon the entire record in the case and from my observation of the witnesses,I make the following :cFINDINGS OF FACT1.THE RESPONDENTS' BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDIt was stipulated that the Respondents, Louisiana corporations which haveJointly succeeded to the interests of a predecessor partnership, are operated as VALENTINE SUGARS, INC.321one enterprise ; ' they are engaged in business on common property in LafourcheParish, midway between the towns of Lockport and Larose and approximately6% miles from each ; the Respondents' buildings and operations are located inthe open country, and in these buildings Valentine grinds sugar cane into sugarand Valite makes byproducts principally from the waste material of the cane ;and in the 6 months immediately preceding the hearing each corporation soldproducts valued at more than one-half million dollars, more than 50 percent ofValentine's and more than 65 percent of Valite's being sold and transported out-side the State of Louisiana.The Respondents admitted and I find that theyare engaged in commerce within the meaning of the Act.It was admitted and I find that the CIO' and the Independent are labor organi-tions and admit to membership employees of the Respondents.II.THE UNFAIR LABOR PRACTICESFaulty recollections were the rule at the hearing, and the record shows thatwitnesses on both sides contradicted fellow witnesses.But witnesses' incon-sistencies do not prohibit a finding based on substantial evidence offered bythem and consideration of the whole record.'References hereinafter made tothe evidence, not ascribed to named witnesses, represent uncontradicted testi-mony, or findings where conflicts have been resolved ; findings are made on thebasis of reliable, probative, and substantial evidence on the record consideredas a whole and the preponderance of the testimony taken.No finding is made herein of violation prior to December 18, 1950, the originalcharge having been served on June 18, 1951.But activities prior to the formerdate have been considered not only because they explain and make subsequentevents clear, but also because, in cases of support or domination of labor organiza-tions, any taint or disability found continues until purged ; the disability identi-fied, violations may be found to have occurred within the statutory 6-month periodby the continued functioning and recognition of the supported or dominated labororganizations.`Because various employees, about whose status as alleged supervisors thereare conflicting claims, are or have been active in the Independent, it is well todetermine first which if any are in fact supervisors.Named in the complaintand bill of particulars as supervisors are Frosch, Hector Curole, Hubert Gau-treaux, Beenel, Boudreaux, Hebert, Philip Gautreaux,' and Larousse.'General Counsel alleges that all have been supervisors within the meaning ofthe Act, and have been members and officers of and controlled the Independent.It was testified that, after they had questioned the right of some of them to doso, the CIO representatives agreed to let them' vote in the 1951 election, here-inafter further referred to, only after Barker declared that they were not super-visors and had previously voted; and that, as a compromise, these and others,whose eligibility was questioned by the Respondents, were agreed upon as eligible.Whether or not estoppel might be urged against the CIO in this connection,the Board is not estopped from proceeding to protect the rights of employees.Certainly, the Respondents, aside from their knowledge of the facts, were put1They have been referred to and consideredas one throughout this proceeding.2Reference is to UnitedPackinghouse Workers of America,CIO, as Independent refersto Valentine Independent Union.Cf.N. L. R. B. v Deena Products Company,195 F. 2d 330, (C. A. 7).'Cf.GeneralShoe Corporation,90 NLRB 1330;Duro Test Corporation,81 NLRB 976.5The transcript is hereby amended to show this correctspelling.E T.M. Barker and Woodruff,also named,admittedly are and have been supervisors.The former is hereinafterreferred to as Barker;his brother as Frank Barker.7 Except Frosch, who, itis agreed,was a supervisor at that time. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDon notice by the CIO's claim that certain employees were supervisors,' althoughthatclaimwas later withdrawn.Vis-a-vis the Board, the Respondents are ac-countable if they sponsored supervisors as employees entitled to vote in theelection,' and, ofcourse,if supervisors participate in unionaffairs.1°The issue,then, is whether given individualsare or have been supervisors within the mean-ing of the Act.Hebert, it was stipulated at the hearing, is not a supervisor.Frosch was promoted to foreman or plant superintendent in April 1947;1 andhe thereupon resigned from the Independent.Hebert testified that at that timeFrosch was doing the work which Hebert is currently doing, and that he wasin charge of approximately 30'u employees in 1946.The latter statement sug-gests supervisory authority during the earlier period, but Hebert concededly doesnot have such authority and Cancienne, who was most uncertain of the dateof Frosch's promotion, testified that as a CIO representative he had no objectionto Frosch's being an observer or voting in the 1946 election.Cancienne, who waselected president of the Independent after that election but has since left theRespondents' employ, and who was called by General Counsel, furthertestifiedthat Frosch was promoted to foreman after the election in 1946. I find thatFrosch became a supervisor within themeaning ofthe Act on April 25, 1947.Larousse's election to the executive board of the Independent on May 14, 1951,wouldbe anelement of unlawful support were he a supervisor.Saia testifiedthat he got his orders from Larousse on the midnight to noon shift during thegrindingseason andthat Larousse had three maintenance men under him duringthe 1951 grinding1'season.Alcee Curole testified that Larousse directed himduring the grindingseason.While Saia also testified that Larousse's and HectorCurole's jobs were similar as far as he knew, he refused to speak positivelyconcerning Curole's responsibility or the number of men under him during thelast grindingseason.Larousse testified that he is a machinist;'and has 2 menworking with him during the nongrinding season and 3 or 4 who help him onrepairs during the grinding season ; he neither hires, fires, nor allowstime off,nor does he recommend hiring or firing orincreasesin pay.His rate is $1.05during the nongrinding season, and $1.15 during the grinding season; to theextent that rates of pay are indicative of status,his rate does not suggestthat he is a supervisor. (It does not appear that his present status differsfrom that in 1946, when a grievance filed on his behalf by the Independent wasacknowledged and acted upon by the Respondents' predecessor.) I find thatLarousse is entrusted with repairs on his shift during the grinding season, andthat helpers are needed to take the machines apart and to clean the parts; butthere is no indication that Larousse has supervisory authority or that he ismore thana leadman.Philip Gautreaux, who was elected vice presidentof the Independent inApril 1951,was includedby Saia, withoutany suggestion that he was a super-visor,amongthe employees who workedon repairsduring thenongrinding8It is inaccurate to say that the Respondents were in the complaint told for the firsttime that these employees are supervisors.° See footnote 21,infra.n° Duro Test Corporation, supra.11His rate was increased from $1.03 to$1.33 on April 25, 1947.The transcript, whichgives the date as April 25, 1946, is hereby corrected.12 Cancienne placed the number at 10 to 15.38 The grinding season extends roughly from October to January, and the nongrindingfrom January to October.14 Cancienne referred to himself as "chief electrician,"but it is not claimed,nor doesIt appear,that he was a supervisor.He had a helper. VALENTINESUGARS, INC.323season.Nor is there any suggestion of supervisory status while Gautreauxevaporated cane juice or did common labor.Hector Curole was his foremanduring those months.Testifying as General Counsel's witness," Gautreauxdeclared that during the grinding season he had been assistant fabricationsuperintendent and had about 20 men under him, he and Larousse being incharge on the midnight to noon shift. This testimony, placing him on Larousse'slevel, does not prove supervisory status.The CIO apparently considered him arank-and-file employee when it solicited and obtained his membership 1° I findthat Philip Gautreaux was not a supervisor within the meaning of the Act.Hubert Gautreaux was named 1 of 4 commissioners to assist at the Inde-pendent's nominations and elections in 1951.He drives a tow-motor, fires theboiler, and lifts, sews, and stacks sacks.There are about 8 employees on hisshift at Valite, although the number may rise to 18, and in some manner notquite clear or to some extent he "keeps check" on the others.Frosch testifiedthat Gautreaux translates and transmits orders to non-English speaking em-ployees who work with him, and that he has no supervisory authority but callsFrosch if anything out of the ordinary occurs. It appears, and I find, thatHubert Gautreaux is not a supervisor within the meaning of the Act.Becnel is the chief and only chemist.After declaring that Becnel has noassistants, Philip Gautreaux testified that 3 girls bring samples to the laboratoryand that some 4 others work there. There is no evidence that Becnel, who waselected secretary-treasurer of the Independent in April 1951, is a supervisorwithin the meaning of the Act.Boudreaux is a cooker in the Valite plant on the smaller night shift.He hasno supervisory duties, and I so find.A great deal of testimony was received concerning Hector Curole's duties.(He was named commissioner to assist in the Independent's nominations andelections,was elected to its executive board in May 1951 and participated inits discussions, and voted in the June 1951 election. Saia and Alcee Curole,while differing over the number of proposals made by the former, testified thatHector Curole argued against various contract proposals at the meeting ofApril 30, 1951.Mulligan, who is currently the president of the Independent,maintained that Hector Curole did not take the Respondents' side but arguedfor the employees' advantage.)At the outset it may be noted that Cancienne,on behalf of- the CIO, did not object to his voting in the 1946 election ; but thenature of his duties and the extent of his authority at that time were notindicated.Curole worked on the noon to midnight shift during the grindingseason.General Counsel adduced evidence to the effect that he is in charge of mechanicalrepairs and, during the nongrinding season, supervises some 40 repair workersor, as otherwise stated, about 20 mechanics besides laborers who assist. Saiatestified that he worked under Curole during the nongrinding season and duringthe 1948 grindingseason,when he worked on Curole's shift.Alcee Curoletestified that during the off season he asked his brother for assignments mostof the time, and also for advice. It appears that Hector Curole's duties take himfrom repair job to repair job throughout the plant, and that it is sometimes aproblem to find him.As a highly skilled mechanic, he instructs others, showingthem what to do ; but he also checks on the various jobs and assigns employeesto them.An indication of authority may be found in the fact that althoughBarker and Frosch arrived before the polls were opened on June 6, 1951, Curolehad the key and opened the scalehouse building where the election was held.75Hewas dissatisfied and quit in January 1952.' Thiswas presumably in April orlater since Sala, who solicited his membership, joinedin that month. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn behalf of the Respondents it was testified that Curole's work differed fromthat of other mechanics only in that it was more skilled.His giving orders toothers was explained as the mere transmission in French of the orders of FrankBarker and Frosch to those who do not understand English.Hebert testifiedthat when he needs information, his procedure is to see Frank Barker, who"most probably (would) send (him) to tell Hector to come give (him) a hand."That Curole himself works with tools is not determinative of the question ofhis authority since it does not preclude the existence or exercise of supervisorypower.Nor does his ownership of tools suggest that he is not a supervisor.On the other hand, in making assignments he might be serving only as a trans-mitting agent.But it appears further that he determines the division of workand the assignment of each part as he reads from a print the requirements of ajob.Further, and as an example, when he needs a part for a job which he isdoing, he shows other employees what he needs and directs them to make it.While his duties are largely mechanical, he also exercises authorityin assigningmen to such other work as unloading trucks.Hector Curole's rate is $1.50 throughout the year.This compares with 75cents to $1.13 for other mechanics and helpers.Unlike other mechanics, he re-ceives a minimum wage each week.He is more than the general mechanic thatFrosch was until 1947.While his duties and authority are not similar to Frosch'sas plant superintendent, his expertise and services as a mechanic being com-plementary, Curole because of his knowledge and skill effectively supervises anddirects the work of others, and I so find'sA final point may be noted in this connection : variousagreementsbetween theRespondents and the Independent refer to an assistant engineer and his rate ofpay ; and despite conflicting testimony concerning reference to Curole as assistantengineer, it is clear that he is the assistant to Frank Barker, the chief engineer.The title is here of importance since those same agreements name the assistantchief engineer as the Respondents' representative in grievance procedure.Therecan be no question concerning the identity of the assistant engineer and theassistant chief engineer:Hector Curole was directly below Barker in machinework actually performed and in authority.A. The alleged violation of Section 8 (a) (2)Recalling that Frosch withdrew from the Independent when he became asupervisor, Hector Curole's activity in the Independentmightbe overlooked asisolated.But it is not isolated in the context of other support of the Independent,and it warrants a finding of violation of the Act.The earliest union activity mentioned is the filing of a representation petitionon November 23, 1945, by the CIO's predecessor" The Independentwas organ-ized a month or two later, Frosch being instrumental in its formation.Earlyin 1946, both unions participated in a Board-conducted election; the Independentwon and was certified. In 1947, the CIO filed a petition, which it later withdrew.It commenced an organization drive in the latter part of March 1951,a consentelection was held on June 6, and again the Independent won.11Withoutthe inference which may be drawn from the Respondents'unexplained failureto call him..While an employeemay not provehis authority, he may properly be questionedconcerning his activities.I note alsothat HectorCurole lives in a house onthe Respond-ents' property ; of theother 0 mentionedwho occupyhouses similarlylocated, 3 areadmittedlysupervisors while the other 3 arenot furtheridentified in this respect.18 The Congress of Industrial Organizations, as distinguished from the CIO union herein,Case No. 15-R-1547. VALENTINE SUGARS, INC.325As a preliminaryissue not quite the same asthat of estoppel consideredeupra,and pointing to the election results in 1946 " and 1951, the Respondents argue thatwe cannot now go behind the determinationsmade.It appears that no protestwas filed to raise theissueof support in the earlier election proceeding, but thatCIO objections to the conduct of the more recent election were pending beforethe Regional Director at the time of the instant hearing.Regardless whether,because of past acquiescence by the CIO, there may be no warrant for settingthe election aside," the Board is not limitedin an unfairlabor practice pro-ceeding by a union's objections or failure to object."Considering then the merits of the major issue, it is undisputed that the Re-spondents have made its boardinghouse available to the Independentfor meetingsand suppers.Food for the suppers was paid for by the Independent and pro-vided and prepared by a company employee, and the Respondents providedtransportation ^ for employees to and from the suppers.Meetingsof the Independent's negotiating committee were held in the Re-spondents' "back office," and lunchtime meetings of the Independent were ad-mittedly held on company property, in the boardinghouse ; whether on companytime is disputed.Whether, as Saia, Alcee Curole, and Philip Gautreaux testi-fied, 3 or 4 meetings of the Independent ran over into working time, or, as Mulli-gan and Barker(and Hebert) testified, there was only 1 such and it was followedby a rebuke and warning, need not be decided. (Mulligan testifiedthat themeeting which ran over was that of April 30 or another at which insurance wasdiscussed ; there is every probability that the meeting of May 14 alsoran oversince it included speeches by three of the Respondents' representatives,electionof the executive board and grievance committee, and a vote on the contract.)Payment by the Respondents for other activities engaged in on behalf of theIndependent is clearly established.Employee representatives were paid for timespent in negotiating and executing a contract with the Respondents. (It is notedthat Saia was called from his work when the CIO and the Respondents checkedthe election eligibility list on June4, 1951.Whether ornot he was paid for thetime does not appear.)More seriousand clearly violative of the Act so thatwhether the Respondents authorized or knew ofthe executiveboard's 10-minutemeeting in the electrical shop in the middle of May becomes relatively unim-portant, is the uncontradicted evidence that Barkerhad previouslyagreed to anddid providean automobile,and Mulligan,Saia,Hebert, andBecnel thereuponwent to the Board's office in New Orleans,the purpose as variously stated beingto discussthe contract between theIndependentand theRespondents or to findout how to "get in compliance."The Respondentsalsoprovided $20 for meals10 The 1946 determination of representative covered the employees of the predecessorpartnership.40 Denton SleepingGarment Mills,Inc.,93 NLRB 329.# Cf.the rule that in a postelection investigation the Board is not limited to the issuesraised by the parties(Hobart Manufacturing Company,92 NLRB 203).See alsosupra,at footnote 9.51 This is not to be equated with individual employees'occasional use of a truck to gohome.As further notedinfra,other forms of otherwise lawful support may not be renderedto a labor organization.saWhile there is a suggestion of CIO activity in the plant in 1946,the reference beingto a request by Cancienne in the washroom during working hours that Becnel sign a CIOcard,it is an isolated instance and it does not appear to have occurred while they shouldhave been working or to have come to the Respondents'attention.Nor in the absence offurther details concerning the extent of Frosch's activities,the Respondents'threat, andthe CIO's activity at the time,do I connect the present situation with Frosch's statementconcerning 1946 activities:"If I caught somebody on company time, if I didn't have muchto do,I signed them up too."250983-vol. 102--53-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDand incidentalexpensesof the trip.Although they were away, the 4were alsopaid for the day.Mulligan and Becnel, as officers of the Independent, madeseveral other trips on working time, and Mulliganmadeyet another with Barkerto New Orleans, all without loss of pay.The record discloses additionalinstancesof assistance.Non-Communist af-fidavits for the Independent's officerswere prepared by Gaubert, the Respondents'office employee, and executed in the office.At the request of Hebert, then secre-tary-treasurer of the Independent, Barker had Gaubert prepare the 1951 electionballots on the office mimeograph machine. A company typewriter uwas alsoused by the Independent's secretary-treasurer for his correspondence.Barker testified to a history of assistance to employees and others in the com-munity, from furnishing water and pumps in time of drought to supplying equip-ment at fairs and meeting facilities for various civic and political organizations.This, he explained, was a carryover from the time when the Respondents hadthe only telephone in the community, and people came to the plant wheneverassistance was needed.Such a general charitable or paternalistic attitude doesnot, however, warrant assistance to a labor organization in the face of the plainterms of the Act. (Provision of supper and transportation to employees, citedby the Respondents as a lawful possibility, is manifestly different from theirprovision to an employees' labor organization.)To justify their provision of the boardinghousefor meetingsand parties ofthe Independent, the Respondents claimed that no other place was available inthe vicinity and that the situation in that respect was thus comparable with thatin company towns. It appears without contradiction, however, that in 1946,when the CIO called meetings in connection with its organizational drive andwhile the Independentwas usingthe Respondents' boardinghouse, the LockportTown Hall was available and was used by the former.Whether the town hall isnow available for meetings does not appear.But assistance lent then constitutedunlawful support, and the taint or effect thereof would in any event continue.Again, Barker could properly address his employees to urge them to speed uptheir work.U (There is no claim of independent interference with their unionactivities.)But his appearance, on invitation 29 after he had requested it, at ameeting called by the Independent, while itself not proof of unlawful support, isanother indication of a less-than-arm's-length relationship which points to supportof the Independent by the Respondents.On the other hand, the allegation as particularized that Barker and Woodruffasked the employees to ratify the April 20 contract remains unproven. Saia andHebert testified in this connection only that Barker declared that he "would liketo know how they stand on" the contract ; and Mulligan that Barker asked theemployees to speak up if they had any objections to the contract.Whether thisconstituted interference in violation of Section 8 (a) (1) of the Act need notbe determined since independent interference is not alleged.as This continued use of the Respondents' typewriters prompts thecommentthat theletter which Frosch distributed in 1946 for formation of the Independent was in longhand :the example could have been followed.Again, clerical and typewriting facilities grantedto a labor organization do not parallel similar aid to individuals in veterans'or income-tax matters.ss Barker first testified that be calleda generalmeeting of all employees.But that itwas a meeting of the Independent as various other witnesses declared is borne out by hisfurther testimony that Mulligan announced his requestfor "permission" to talk to theemployees.20 Sala's testimony that Barker declared thathe hadinvitedhimselfconflicts with myimpressionof Barker's characterand manners and with Barker's and Mulligan's morecredible testimony. VALENTINE SUGARS, INC.327Considering the testimony concerning Mulligan's remarksupon his election onApril 30, 1951, I do not creditSaia'stestimony 22 or Alcee Curole's thatMulliganin a most unusual manner urged that the contract be signed although he was notacquainted with its contents.But even if Mulligan were at that time as sub-servient to the Respondents as such testimonysuggests,the allegation of domina-tion and support would not be sustained thereby.Mulligan was elected by voteof the members of the independent. It is not claimed that the Respondents con-trolled that vote (except as they otherwise interfered with the administrationof the Independent, for proof of which we must look to evidence thereof), nor,beyond this testimony, that it controlled Mulligan and prompted the allegedstatement.If the testimony in this connection was offered to prove the effectof earlier acts of domination or support, it appears that such acts can be evalu-ated more directly and accurately.Having observed the witnesses and theirdemeanor, I not only doubt that Mulligan spoke in the curious manner attributedto him, but I conclude that the witnesses who offered that testimony are not quiteforthright.Where General Counsel offers evidence of unauthorized dues deductions, itbecomes incumbent on the respondent to show authorization. If validity of sig-natures or authority is in issue the respondent, who urges such validity, mustprove it. P8But here we have only a general allegation of unauthorized checkoff ;at the time he rested, General Counsel conceded that his case in this connectionrested on Alcee Curole's testimony.Comparison of the latter's signature with the questioned authorization dis-closes elements of clear similarity.The dissimilarities may be explained byCurole's testimony that his signature varies greatly. It is to be noted that Salaadmittedly signed 28 the authorization immediately below Curole's name, andthat there was no question of authorization either at that time or when the duesdeductions were made. Authorizationaside,Curole testified that whenhe joinedthe Independent in 1949, in the month when Saia joined, he agreed to pay theinitiation fee and monthly dues, although he doesn't now think that he saidthat dues were to be taken out of his pay. In view of these facts and theundisputed reference to many authorizations actually received, Curole's testi-mony being unique, we need not now consider the question of an employer'sliability for actingon anauthorization which may have been or was forged.I find that the Respondents did not violate Section 8 (a) (2) of the Act by makingunauthorized checkoffs.On June 5, 1951, the day before the more recent Board election, Frank Barkercalled Frosch, told him he had hearda rumorthat Saia was going to pick sometrouble 8o with Mulligan during the lunch hour, and asked him to keep the peace.Words did pass between Saia and Mulligan during the lunch hour, and Frosch,who was nearby, told Saia that "he could not talk like that, start an argument27Philip Gautreaux testified similarly.He impressed me as honestbut forgetful ; he didnot recallany agreement to sign the contract with the Respondentsin 1951,nor the latervote to "accept" it.28 The Respondents'counsel's argument to the contrary notwithstanding,such a situationis not analogous to the Board'sacceptance of cards asprimafacieevidence of interest tot4 arrant an election, the latterbeing an administrative determination.29 Saia signedcheckoffauthorizations in 1949 and1951Whileboth were produced, theywere not respectively identified untillater testimony concerninganother employee, wholeft in1949, indicated that the onewhich purports to includeAlceeCurole's signature isthat of 1949.aoBoth Froschand Frank Barker testified to this.Hebert,too, testified thathe hearda rumor thatSaia was goingto beatup Mulligan. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDon company property," and sent Mulligan to the electric shop." It is allegedthat this incident constituted illegal support of the Independent, Mulligan beingpermitted to solicit votes while Saia was censured when he attempted to speakin favor of the CIO. I do not credit Saia's testimony, which indicated thatFrosch here favored the Independent ; it may be noted further that CIO activi-ties were not circumscribed by the Respondents.Here were dissension, tension, and apprehension.There is no question aboutthe first two of these ; Frosch's testimony concerning the third is credible, andthe action which he took was reasonable and proper. From the testimony gen-erally and as I observed Saia and Mulligan (I note for the record that the latteris approximately half again as large as the former, and twice as old), theformer appeared to be the more aggressive, the latter more calm and reliable.I find no interference in the extent to which Frosch addressed himself moredirectly to Saia and told him not to start an argument on company property.Further, while attention was directed at the hearing to the fact that each ofthe three employees who have served as president of the Independent was electedin absentia,the fact appears to be of no more than historical interest.No con-nection or claim of support is based thereon.Nor does the contract provisionlimiting membership in the Independent to employees with a minimum of 120days' service indicate unlawful support.TheSun Oil Companycase ffi referredto by General Counsel deals with representation by departments, which is clearlywithin the control of the employer.Whether the limitation herein is in viola-tion of Section 8 (a) (1) or (3) of the Act need not now be determinedEOAlthough some of the instances of support, considered separately, were slight,the Respondents have supported the Independent by providing facilities for itsmeetings and suppers, permitting employees to engage in its business withoutloss of pay, providing transportation and expenses for travel on its behalf, andmaking office facilities and equipment available to it, and by Curole's activityin the Independent. (If and where affiliated unions receive support from em-ployers the Act is violated. Independent unions are not thereby exculpated.One lawless act does not justify another.)On the other hand, it does not appear that the Respondents sponsored theIndependent's formation ; and the latter's demands," its negotiations, whichadmittedly included concession and compromise by the Respondents, and thecontracts entered into indicate that there was no domination,86 and I so find.el Saia testified thatFroschtold him if he "wanted to incriminate a union to go to thestore" ; whenSala refused,told him to shut up ; and that he told Frosch that "he had noauthorityto make(him) . . . shut up."az 89 NLRB 883.ds SeeHuffman, etc.v.Ford MotorCompany,195 F. 2d 170 (C. A. 6), March 3, 1952;Williams et at. v. Yellow Cab Companyof Pittsburgh,Pa., et al.(U. S. D. C., W. D. Pa.),March 3, 1952.a* It is noted that Saia, who was outspoken,was appointedto the committee whichnegotiated with theRespondents.=That theIndependent had neitherconstitutionnor bylaws,nor a regular schedule ofmeetings is material.(It collectedinitiation fees and dues, and, to cite another materialif trivial item,had printed letterheads)But I do notbase the findingof support onthosefacts,nor do theyshow domination.As Canciennetestified,meetings were heldto negotiatenew contractswiththe Respondents.That relatively few grievances wereprocessedmay reflect the existence of harmonious relationsor,with a credit line toHoratio Alger, "poorbut honest"administration.Hebert testifiedthat as secretary-treasurer he, ratherthan the grievance committee,handledand settled several grievances ;there wasearliercorrespondenceconcerning such matters.Absenceof domination is further suggested by the fact that Cancienne,who had beenan activeCIO worker, was electedpresidentof theIndependent over Frosch,who hadbeen instrumentalin the latter's formation;and the additional fact that CIO representa- VALENTINESUGARS, INC.329(This finding is in harmony with what I regard as the proper remedy to be appliedin this case since the facts indicate that a cessation in the relationship betweenthe Respondents and the Independent can suffice to remove the effects of thesupport found ; disestablishment of the Independent is neither warranted bythe facts nor necessary to remedy the violations to date.)B. Thealleged violation of Section 8 (a) (3)Saia was employed by the Respondents from October 1948 until his dischargeon September 20, 1951.Although conditions at the plant, hours, and numberof employees vary as between the grinding and nongrinding seasons, he workedas a house mechanic on repairs throughout the year.His activity in the Inde-pendent and on behalf of the CIO has been notedsupra.The original charge in this proceeding was based on the alleged discriminatorydischarge of Savoie, a sewing machine operator, on June 11, 1951. In Septem-ber, Savoie's claim was settled, the Respondents agreeing to reemploy him inthe grinding season."During a discussion between Savoie, Saia, and Sutton,the CIO representative, on September 18, the latter "advised Mr. Savoie to godown to the plant and see Mr. Barker with regard to getting his job back."(That it was unnecessary for Savoi to see Barker at that time in view of thearrangement made is here immaterial;I can see no improper motive or otherbasis for the suggestion that he see Barker than Sutton'smisunderstanding.)Saia suggested or joined in the suggestion that Savoie take the company busto the plant the next morning, and these two agreed to meet thatmorning.Barker was away on the morning of the 19th and did not see Savoie. Thatafternoon it was reported to him that Savoie hadriddenthe bus, havingboarded it with Saia.As Sala passed by later, Barker summoned him, askedabout his part in Savoie's decision to use the bus, and was in the midst of anexplanation for the rule against use of the bus by nonemployees when Salaremarked that he was busy and had to get back to work, and walked off. Thenext day, after Savoie (he did not use the bus that day) reported that Saiahad told him to use the bus, Barker charged Saia with lying,and dischargedhim.Saia testified that he told Barker that he had not told Savoie to ride thebus, but asked him why he didn't, and his disclaimer on the 19th was basedon that distinction.It is unnecessary and might be unwarranted H7 to find that Saia,as far asthe Respondents knew, was the most active on behalf of the CIO.He was con-cededly active, and one of the most active of the employees. It is clear thatsince April 1951, when he joined the CIO, he had actively favored it overthe Independent, and it is to be presumed that the Respondents had knowledgethat he was active, as General Counsel must claim. I cannot see any basisin the record for finding that the Respondents harbored such knowledge andan intent to discriminate against him and yet withheld action until Septem-ber 20, 1951.Unlawful motivation could certainly have expressed itself on thetives were permitted by the employees to addressan early meetingof theIndependent atthe boardinghouse.The Respondents'officialsdid not attendany meetingsof the Independentother thanthat in May 1951,or any suppers other than one to whichthey were invited in 1949.ae Despite Sutton's testimony that Savoiewas to goback to work on the19th, he wasnot in fact reemployeduntil later;delay was not charged.87 Although theyremained available,neither Saia nor AlceeCurolewas called to denyBarker's testimonythat Curole saidmore at the preelection meeting with the Respondentsin June 1951 ; or Hebert's thatothers argued for benefits as much as Sala did at negotia-tionswith theRespondentsin 1951. 330DECISIONSOF NATIONALLABOR RELATIONS BOARD19th.Nor does the fact that Saia was not discharged on that day indicateunlawful motivation when he was discharged on the following day. If thefailure to discharge him on September 19 be explained away, one need go nofurther back than June 5, 1951, for another clear opportunity to discharge himwith impunity as an alleged troublemaker or for insubordination as he main-tained that a plant superintendent 98 had no "authority" over him.There was no dearth of opportunities to exercise unlawful motivation.Noris there evidence to show that such motivation was recently developed.Thisis not to urge that Saia should have been discharged; but if the Respondentssought an excuse to do it, one can only wonder why they waited until Septem-ber 20.Barker's explanation of the reason for the action taken is credible.Whileauthorized use of the bus was not permitted," it was not cause for discharge.Savoie was "spoken to" about it, as was Saia on September 19. The latter wasdischarged not because he asked Savoie to ride the bus, Barker testified, butbecause he had lied when spoken to about it, and he was so told.(Sala's story about the arrangement which led Savoie to board the bus withhim istoo thin. It serves to emphasize the rule against nonemployees ridingthe bus and Sala's knowledge of it: he avoided a direct arrangement '0 to ridewith Savoie, but invited him for early morning coffee; Savoie joined Saia, butdid not join in the only ostensible reason for his visit-he had no coffee.)In his insistence on employees' truthfulness and reliability because of thepossibility of serious injury, Barker found a difference in Savoie's allegedlyunwarranted claim of discrimination : Barker "knew it was ridiculous, and itwasn't true," and further, Savoie had never lied to a company official. Thisattempt to distinguish between untruths and between the reliability of employeeswho utter them is not altogether convincing.But I am not prepared to findthat Barker did not, in his own mind, maintain that distinction.His appraisal,as testified to by Saia, that asking Savoie why he didn't ride the bus was "thesame thing (as) . . . telling him to get on the bus" was quite accurate ; at anyrate it is reasonable and supports the action which Barker took.The same paternalistic attitude noted in connection with the 8 (a) (2) viola-tion,supra,appears to have prompted Saia's discharge.Barker would not belied to-perhaps hisamour propre'Iwas piqued by Saia's manners, or lack ofthem, the day before. But the motivation for the discharge was not Saia's unionactivities, or any refusal to engage in such activities, of which there is no evi-dence, and I so find.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurringin connection with the operations described in section I, above, have a close,P8Here againwithout distinction between the two companies.80 There is no real issue in this connection.Everyoneappears to have knownthe rule.In the entire proceeding, only two nonemployees so-called werementioned as having riddenthe bus: Savoie and LouisGautreaux, the latter later identifiedas having been grantedpermission once or twice, his family having lived on the Respondent's plantation for some65 years, and he being almost blind.Sutton's testimonyindicates that Savoiewas awareof the rule and that Suttonhimself was:"I assume that,inasmuch as an agreement hasbeen reached that you are going back to work, that you can ride the company's bus. . . .40His testimony concerningthe colloquy with Savoieon September18 with respect tothe busis incredible.I have not overlookedSutton's testimony in this connection.i' It is clearfrom the testimonyand mannerof the variouswitnesses,including hisbrother, thatBarker exercisesactive andsole direction of the Respondents as far asemployeesare concerned.Significantwere FrankBarker's reply and his manner whenhe was askedwhy he hadnot interceded for Saia:"Mr. T. M.Barker is the GeneralManagerof the Company." VALENTINE SUGARS, INC.331intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYSince it has been found that the Respondents have engaged in and areengaging in certain unfair labor practices affecting commerce, I shall recommendthat they cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.It has been found that the Respondents' activities in connection with theIndependent constituted support of that labor organization in violation of Section8 (a) (2) of the Act. I shall therefore recommend that the Respondents with-hold all recognition from the Independent as the representative of any of theiremployees for the purpose of dealing with them concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions of em-ployment ; and cease giving effect to their agreement of April 30, 1951, or toany other contract, or to any modification, extension, supplement, or renewalthereof, entered into with the Independent or any successor thereto. 42The violation of Section 8 (a) (2) is clear, and its extent is as clearly del-eterious to the rights of employees.But that extent and the apparent willing-ness'3of the Respondents to permit CIO activities do not indicate any fell intentor broad purpose to interfere with employees' lawful concertedactivities gen-erally, or any "general attitude of disregard for the rights of employees.""(The Respondent did not discriminate against CIO members, nor were theyguilty of independent violations of Section 8 (a) (1).)" I shall therefore notrecommend that the Boardissuea broad cease and desist order.For the reasons stated in the subsection entitled "The alleged violation ofSection 8 (a) (3)," I shall recommend that the complaint be dismissedinsofaras it alleges the discriminatory discharge of and refusal to reinstate Joseph L.Saia.Upon the basis of the above findings of fact and upon the entire record in thecase,I make the following :CONCLUSIONS OF LAW1.United PackinghouseWorkers of America, CIO, and Valentine Inde-pendent Union are labor organizations within the meaning of Section 2 (5) ofthe Act.2.By contributing support to the Independent, the Respondentshave engagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (2) of the Act.3.By such support, thereby interfering with, restraining, and coercing theiremployees in the exercise of rights guaranteed in Section 7 of the Act, the Re-spondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act."This is not intended to require that theRespondentsvary or abandon the substantivefeatures of their relations with their employees, established in the performance of theagreement, or to prejudice the assertion by the employees of any rights they may havethereunder.(Salant4Salant, Inc.,88 NLRB 816.)d9 Cancienne appeared to indicate that he was encouraged to campaign for and "represent"the CIO.44 Leo Katz, et al. v. N. L. R. B.,196 F. 2d 411 (C. A. 9)." Seefacts noted,supra,in connection with the findingthatthe Independent was notdominated by the Respondents. 332DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid labor practices are unfair labor practices affecting commerce,within themeaning of Section 2 (6) and(7) of the Act.5.TheRespondentshavenot engaged in unfair labor practices within themeaning ofthe Act bydischarging and refusing to reinstate Joseph L. Saia.[Recommendations omitted from publication in this volume.]ESSEX WIRECORPORATION, CHICAGOTRANSFORMER DIVISIONandINTER-NATIONALASSOCIATIONOFMACHINISTS,LODGE1234,AFL,PETITIONERESSEX WIRE CORPORATION,CHICAGO TRANSFORMER DIVISIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.CasesNos. 8-RC-1794 and 8-RC-1814.January 16,1953Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer moved to dismiss the petition in Case No. 8-RC-1794 on the ground that its current contract with InternationalBrotherhood of Electrical Workers, AFL, Local 1623, herein calledthe Intervenor, is a bar to the proceeding.On September 12, 1952,the Petitioner wrote a letter to the Employer claiming recognition onbehalf of "tool and die makers, machinists, and other tool room em-ployees."The petition, filed 4 days later, describes the unit sought as"all tool room employees."On September 30, 1952, the Employerand the Intervenor executed a contract covering all the employees inthe plant.At the hearing .which followed, it appeared clearly thatthe unit sought is the usual machine shop group.The Employer argues that the employees sought at the hearing arenot the ones requested by the Petitioner, and that therefore it had aright to make a contract with the Intervenor covering the variousmechanic categories in the machine shop.This argument rests en-tirely on the fact that there exists in the plant an enclosure, called the"tool room" by the Employer, situated adjacent to its conventionalmachine shop.One or two toolroom crib attendants work in this102 NLRB No. 40.